 Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 1 of 18

                                    Short Squeeze MDL 2989 Case List
                                      Updated for June 2, 2021 Filing

     Case Name               SD FL Case          Defendant(s)                        Plaintiff’s Attorneys /          Tranche
                             Number                                                  Firms
1.   Courtney v.             0:21-cv-60220-CMA   Robinhood Financial LLC             COHEN & MCMULLEN, P.A.           Robinhood
     Robinhood Financial                         Robinhood Securities, LLC           Michael James McMullen
     LLC, et al.                                 Robinhood Markets, Inc.             Michael@floridajusticefirm.com
                                                                                     1132 SE 3rd Avenue
                                                                                     Fort Lauderdale, FL 33316
                                                                                     954-523-7774

2.   Fray v.                 0:21-cv-60226-CMA   Robinhood Financial LLC             DEREK SMITH LAW                  Robinhood
     Robinhood Financial                         Robinhood Securities, LLC           GROUP, PLLC
     LLC, et al.                                 Robinhood Markets, Inc.             Caroline Hope Miller
                                                                                     caroline@dereksmithlaw.com
                                                                                     701 Brickell Ave, Suite 1310
                                                                                     Miami, FL 33131
                                                                                     305-946-1884

                                                                                     Alexander Gabriel Cabeceiras
                                                                                     alexc@dereksmithlaw.com
                                                                                     1 Penn Plaza, Suite 4905
                                                                                     New York, NY 10119
                                                                                     212-587-0670

3.   Juncadella, et al. v.   1:21-cv-20414-CMA   1. Robinhood Financial LLC          THE FERRARO LAW FIRM,            Antitrust,
     Robinhood Financial                         2. Robinhood Securities, LLC        P.A.                             Robinhood
     LLC, et al.                                 3. Robinhood Markets, Inc.          Natalia M. Salas
                                                 4. Citadel LLC                      James L. Ferraro
                                                 5. Point72 Asset Management, L.P.   James L. Ferraro Jr
                                                                                     Sean A. Burstyn
                                                                                     nms@ferrarolaw.com
                                                                                     jlf@ferrarolaw.com
                                                                                     jjr@ferrarolaw.com
                                                                                     sab@ferrarolaw.com
                                                                                     600 Brickell Ave., 38th Floor
                                                                                     Miami, FL 33131
                                                                                     305-375-0111

                                                                                     Jeffrey E. Kwatinetz
                                                                                     jek@prospectpk.com
                                                                                     15821 Ventura Blvd., Suite 370
                                                                                     Encino, CA 91436

4.   Scalia v.               9:21-cv-80238-CMA   Robinhood Financial LLC             WEIL SNYDER &                    Robinhood
     Robinhood Financial                         Robinhood Securities, LLC           RAVINDRAN, PA
     LLC, et al.                                 Robinhood Markets, Inc.             Ronald Peter Weil
                                                                                     Marguerite Clare Racher Snyder
                                                                                     Luke Jacobs
                                                                                     rweil@weillawfirm.net
                                                                                     msnyder@weillawfirm.net
                                                                                     luke@weillawfirm.net
                                                                                     200 South Biscayne Boulevard
                                                                                     Suite 900
                                                                                     Miami, FL 33131
                                                                                     305-372-5352




                                                             1
 Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 2 of 18

                                  Short Squeeze MDL 2989 Case List
                                    Updated for June 2, 2021 Filing

     Case Name             SD FL Case          Defendant(s)                           Plaintiff’s Attorneys /          Tranche
                           Number                                                     Firms
5.   Daniels v.            1:21-cv-21261-CMA   1. Robinhood Financial LLC             HANNON LAW FIRM, LLC             Securities,
     Robinhood Financial                       2. Robinhood Securities, LLC           Kevin Scott Hannon               Robinhood,
     LLC, et al.                               3. Robinhood Markets, Inc.             khannon@hannonlaw.com            Other
                                               4. TD Ameritrade, Inc.                 1641 Downing Street              Broker
                                               5. Citadel Securities, LLC             Denver, CO 80218
                                               6. Charles Schwab & Co., Inc.          303-861-8800
                                               7. Interactive Brokers, LLC
                                               8. Open to the Public Investing, Inc
                                               9. Webull Financial, LLC
6.   Schaff v.             1:21-cv-21264-CMA   Robinhood Financial LLC                WENZEL FENTON                    Robinhood
     Robinhood Financial                       Robinhood Securities, LLC              CABASSA, P.A.
     LLC, et al.                               Robinhood Markets, Inc.                Brandon J Hill
                                                                                      Luis A. Cabassa
                                                                                      bhill@wfclaw.com
                                                                                      lcabassa@wfclaw.com
                                                                                      1110 North Florida Avenue
                                                                                      Suite 300
                                                                                      Tampa, FL 33602
                                                                                      813-337-7992

                                                                                      JUSTICE FOR JUSTICE, LLC
                                                                                      Chad A. Justice
                                                                                      chad@getjusticeforjustice.com
                                                                                      1205 N. Franklin St. Suite 326
                                                                                      Tampa, FL 33602
                                                                                      813-544-7616

                                                                                      MCKAY LAW LLC
                                                                                      Michael C. McKay
                                                                                      mckay@mckay.law
                                                                                      mmckay@mckaylaw.us
                                                                                      5635 North Scottsdale Road
                                                                                      Suite 170
                                                                                      Scottsdale, AZ 85250
                                                                                      480-681-7000

7.   Schaff v.             1:21-cv-21265-CMA   TD Ameritrade, Inc.                    WENZEL FENTON                    Other
     TD Ameritrade, Inc.                                                              CABASSA, P.A.                    Broker
                                                                                      Brandon J Hill
                                                                                      Luis A. Cabassa
                                                                                      bhill@wfclaw.com
                                                                                      lcabassa@wfclaw.com
                                                                                      1110 North Florida Avenue
                                                                                      Suite 300
                                                                                      Tampa, FL 33602
                                                                                      813-337-7992

                                                                                      JUSTICE FOR JUSTICE, LLC
                                                                                      Chad A. Justice
                                                                                      chad@getjusticeforjustice.com
                                                                                      1205 N. Franklin St. Suite 326
                                                                                      Tampa, FL 33602
                                                                                      813-544-7616




                                                             2
     Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 3 of 18

                                    Short Squeeze MDL 2989 Case List
                                      Updated for June 2, 2021 Filing

       Case Name             SD FL Case          Defendant(s)                           Plaintiff’s Attorneys /         Tranche
                             Number                                                     Firms
 8.    Kayali, et al. v.     1:21-cv-21291-CMA   1. Robinhood Financial LLC             BLAISE AND NITSCHKE PC          Antitrust,
       Robinhood Financial                       2. Robinhood Securities, LLC           Heather Blaise                  Robinhood,
       LLC, et al.                               3. Robinhood Markets, Inc.             Lanna Nassar                    Other
                                                 4. Citadel Enterprise                  Thomas Key                      Broker
                                                 5. Melvin Capital Management, LP       hblaise@blaisenitschkelaw.com
                                                 6. TD Ameritrade, Inc.                 lnassar@blaisenitschkelaw.com
                                                 7. Charles Schwab Corporation          thomask@blaisenitschkelaw.com
                                                 8. Charles Schwab & Co., Inc.          123 North Wacker Drive
                                                 9. The Depository Trust Company        Suite 250
                                                 10. The Depository Trust & Clearing    Chicago, IL 60606
                                                 Corporation                            312-448-6602
9.     Gossett, et al. v.    1:21-cv-21293-CMA   Robinhood Financial LLC                PESSAH LAW GROUP PC             Securities,
       Robinhood Financial                       Robinhood Securities, LLC              Maurice Pessah                  Robinhood
       LLC, et al.                               Robinhood Markets, Inc.                Michael Morris-Nussbaum
                                                                                        Summer Benson
                                                                                        Jason Sunshine
                                                                                        maurice@pessahgroup.com
                                                                                        mmnussbaum@pessahgroup.com
                                                                                        sbenson@pessahgroup.com
                                                                                        jsunshine@pessahgroup.com
                                                                                        661 North Harper Avenue
                                                                                        Suite 208
                                                                                        West Hollywood, CA 90048
                                                                                        310-772-2261

                                                                                        CHELIN LAW FIRM
                                                                                        Stuart Chelin
                                                                                        stuart@chelinlaw.com
                                                                                        1801 Century Park East
                                                                                         Suite 2500
                                                                                        Los Angeles, CA 90076
                                                                                        310-776-6500
10.    Nordeen, et al. v.    1:21-cv-21294-CMA   1. Robinhood Financial LLC             LAW OFFICES OF GARY R.          Robinhood,
       Robinhood Financial                       2. Robinhood Securities, LLC           CARLIN, APC                     Other
       LLC, et al.                               3. Robinhood Markets, Inc.             Gary Richard Carlin             Broker
                                                 4. The Interactive Brokers Group Inc   Steven Romeyn
                                                     and Subsidiaries                   gary@garycarlinlaw.com
                                                 5. Interactive Brokers Corp            steven@garycarlinlaw.com
                                                 6. IBG, LLC                            301 East Ocean Boulevard
                                                 7. IBG Holdings, LLC                   Suite 1550
                                                 8. Merrill Lynch, Pierce, Fenner,      Long Beach, CA 90802
                                                    Smith, and Subsidiaries             562-432-1656
                                                 9. Merrill Edge
                                                 10. The Charles Schwab Corporation
                                                 11. TD Ameritrade Holding Corp
                                                 12. TD Ameritrade, Inc.
                                                 13. Webull Financial, LLC
                                                 14. Trade Republic
                                                 15. E*Trade Financial Corp
                                                 16. E*Trade Asset Management
                                                 17. Firstrade Securities, Inc.
                                                 18. Point72 Asset Management, L.P.
                                                 19. D1 Capital Partners, L.P.
                                                 20. Melvin Capital Management, L.P.
                                                 21. Candlestick Capital Management
                                                 L.P.
                                                 22. Maplelane Capital, LLC
                                                 23. Citadel, EFT, Inc.

                                                              3
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 4 of 18

                                   Short Squeeze MDL 2989 Case List
                                     Updated for June 2, 2021 Filing

      Case Name             SD FL Case          Defendant(s)                          Plaintiff’s Attorneys /         Tranche
                            Number                                                    Firms
11.   Baird v.              1:21-cv-21295-CMA   Robinhood Financial LLC               GRAYROBINSON, P.A.              Robinhood
      Robinhood Financial                       Robinhood Securities, LLC             Jason Alec Zimmerman
      LLC, et al.                               Robinhood Markets, Inc.               Savannah Clifton
                                                                                      jason.zimmerman@gray-
                                                                                      robinson.com
                                                                                      Savannah.Clifton@gray-
                                                                                      robinson.com
                                                                                      301 East Pine Street
                                                                                      Orlando, FL 32803
                                                                                      407-843-8880
12.   Gatz v.               1:21-cv-21296-CMA   Robinhood Financial LLC               Pro Se                          Securities,
      Robinhood Financial                                                             richardgatz@gmail.com           Robinhood
      LLC                                                                             1104 N. Mill St.
                                                                                      Unit 212
      (non-class action)                                                              Naperville, IL 60563


13.   Kayali, et al. v.     1:21-cv-21297-CMA   1. Robinhood Financial LLC            BLAISE AND NITSCHKE PC          Antitrust,
      Robinhood Financial                       2. Robinhood Securities, LLC          Heather Blaise                  Robinhood,
      LLC, et al.                               3. Robinhood Markets, Inc.            Lana Nassar                     Other
                                                4. Citadel Enterprise Americas, LLC   Thomas Key                      Broker
                                                5. TD Ameritrade, Inc.                hblaise@blaisenitschkelaw.com
                                                6. The Charles Schwab Corporation     lnassar@blaisenitschkelaw.com
                                                7. Charles Schwab & Co., Inc.         thomask@blaisenitschkelaw.com
                                                8. Melvin Capital Management, LP      123 North Wacker Drive
                                                9. The Depository Trust Company       Suite 250
                                                10. The Depository Trust & Clearing   Chicago, IL 60606
                                                Corporation                           312-448-6602
14.   Lagmanson v.          1:21-cv-21298-CMA   1. Robinhood Financial LLC            LAW OFFICES OF                  Securities,
      Robinhood Financial                       2. Robinhood Securities, LLC          R. TAMARA DE SILVA, LLC         Antitrust
      LLC, et al.                               3. Robinhood Markets, Inc.            R. Tamara de Silva
                                                4. TD Ameritrade, Inc.                rtamaradesilva@gmail.com
                                                5. E*Trade Financial Corp.            980 N Michigan Avenue
                                                                                      Suite 1400
                                                                                      Chicago, IL 60611
                                                                                      866-566-1849

                                                                                      LAW OFFICE OF
                                                                                      JONATHAN LUBIN
                                                                                      Jonathan D. Lubin
                                                                                      jonathan@lubinlegal.com
                                                                                      8800 Bronx Ave
                                                                                      Suite 100H
                                                                                      Skokie, IL 60077
                                                                                      773-945-2608

15.   Cherry, v.            1:21-cv-21299-CMA   Robinhood Financial LLC               Pro se                          Robinhood
      Robinhood Financial                       Robinhood Securities, LLC             larrycherry22@gmail.com
      LLC, et al.                               Robinhood Markets, Inc.               P.O. Box 1677
                                                                                      South Holland, IL 60473
      (non-class action)




                                                             4
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 5 of 18

                                   Short Squeeze MDL 2989 Case List
                                     Updated for June 2, 2021 Filing

      Case Name             SD FL Case          Defendant(s)                Plaintiff’s Attorneys /          Tranche
                            Number                                          Firms
16.   Hiscock v.            1:21-cv-21300-CMA   TD Ameritrade, Inc.         LOFTUS & EISENBERG,              Other
      TD Ameritrade, Inc.                                                   LTD.                             Broker
                                                                            Alexander N. Loftus
                                                                            David Eisenberg
                                                                            alex@loftusandeisenberg.com
                                                                            david@loftusandeisenberg.com
                                                                            161 N. Clark St. 16th Floor
                                                                            Chicago, IL 60601
                                                                            312-899-6625

                                                                            LAW OFFICES OF JOSHUA
                                                                            B. KONS, LLC
                                                                            Joshua Bradford Kons
                                                                            joshuakons@konslaw.com
                                                                            939 West North Avenue
                                                                            Suite 750
                                                                            Chicago, IL 60642
                                                                            312-757-2272

17.   Zybura v.             1:21-cv-21305-CMA   Robinhood Financial LLC     DEREK SMITH LAW                  Robinhood
      Robinhood Financial                       Robinhood Securities, LLC   GROUP, PLLC
      LLC, et al.                               Robinhood Markets, Inc.     Alexander Gabriel Cabeceiras
                                                                            alexc@dereksmithlaw.com
                                                                            One Penn Plaza, Suite 4905
                                                                            New York, NY 10119
                                                                            212-587-0670

                                                                            Caroline Hope Miller
                                                                            caroline@dereksmithlaw.com
                                                                            701 Brickell Ave, Suite 1310
                                                                            Miami, FL 33131
                                                                            305-946-1884

18.   Muncy v.              1:21-cv-21307-CMA   Robinhood Financial LLC     THE ROSEN LAW FIRM P.A.          Securities
      Robinhood Financial                       Robinhood Securities, LLC   Laurence Rosen
      LLC, et al.                               Robinhood Markets, Inc.     Phillip Kim
                                                                            Erica Stone
                                                                            lrosen@rosenlegal.com
                                                                            pkim@rosenlegal.com
                                                                            estone@rosenlegal.com
                                                                            275 Madison Avenue, 40th Floor
                                                                            New York, NY 10016
                                                                            212-686-1060

19.   Days v.               1:21-cv-21310-CMA   Robinhood Financial LLC     BROWNE GEORGE ROSS               Robinhood
      Robinhood Financial                       Robinhood Securities, LLC   O'BRIEN ANNAGUEY &
      LLC, et al.                               Robinhood Markets, Inc.     ELLIS LLP
                                                                            Matthew Venezia
                                                                            Dennis S. Ellis
                                                                            Katherine Murray
                                                                            Keith Wesley
                                                                            kwesley@bgrfirm.com
                                                                            mvenezia@bgrfirm.com
                                                                            dellis@bgrfirm.com
                                                                            kmurray@bgrfirm.com
                                                                            2121 Avenue of the Stars
                                                                            Suite 2800
                                                                            Los Angeles, CA 90067


                                                            5
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 6 of 18

                                     Short Squeeze MDL 2989 Case List
                                       Updated for June 2, 2021 Filing

       Case Name              SD FL Case          Defendant(s)                          Plaintiff’s Attorneys /           Tranche
                              Number                                                    Firms
                                                                                        310-274-7100
                                                                                        Carl Alan Roth
                                                                                        croth@bgrfirm.com
                                                                                        801 South Figueroa
                                                                                        Suite 2000
                                                                                        Los Angeles, CA 90017
                                                                                        213-258-4710

20.    Dalton v.              1:21-cv-21311-CMA   Robinhood Financial LLC               KIESEL LAW LLP                    Robinhood
       Robinhood Financial                        Robinhood Securities, LLC             Jeffrey Koncius
       LLC, et al.                                Robinhood Markets, Inc.               Cherisse Cleofe
                                                                                        Paul Kiesel
                                                                                        Jessica Mendez
                                                                                        koncius@kiesel.law
                                                                                        cleofe@kiesel.law
                                                                                        kiesel@kiesel.law
                                                                                        jmendez@kiesel.law
                                                                                        8648 Wilshire Boulevard
                                                                                        Beverly Hills, CA 90211
                                                                                        310-854-4444

                                                                                        RICHARD C. DALTON LLC
                                                                                        Richard Dalton
                                                                                        rick@rickdaltonlaw.com
                                                                                        1343 West Causeway Approach
                                                                                        Mandeville, LA 70471
                                                                                        985-778-2215
21.    Krasowski, et al. v.   1:21-cv-21313-CMA   1. Robinhood Financial LLC            KLAFTER LESSER LLP                Robinhood
       Robinhood Financial                        2. Robinhood Securities, LLC          Amir Alimehri
       LLC, et al.                                3. Citadel Securities, LLC            Jeffrey Klafter
                                                  4. Citadel Enterprise Americas, LLC   amir.alimehri@klafterlesser.com
                                                                                        jak@klafterlesser.com
                                                                                        Two International Drive
                                                                                        Suite 350
                                                                                        Rye Brook, NY 10573
                                                                                        914-934-9200

                                                                                        CERA LLP
                                                                                        Pamela Markert
                                                                                        Solomon Cera
                                                                                        pmarkert@cerallp.com
                                                                                        scera@cerallp.com
                                                                                        595 Market Street
                                                                                        Suite 1350
                                                                                        San Francisco, CA 94105
                                                                                        415-777-2230

 22.   Cezana v.              1:21-cv-21315-CMA   Robinhood Financial LLC               GROSSMAN ROTH YAFFA               Robinhood
       Robinhood Financial                        Robinhood Securities, LLC             COHEN, P.A.
       LLC, et al.                                Robinhood Markets, Inc.               Rachel Wagner Furst
                                                                                        rwf@grossmanroth.com
                                                                                        2525 Ponce de Leon Blvd
                                                                                        Ste 1150
                                                                                        Coral Gables, FL 33134
                                                                                        305-442-8666




                                                               6
 Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 7 of 18

                                    Short Squeeze MDL 2989 Case List
                                      Updated for June 2, 2021 Filing

      Case Name              SD FL Case          Defendant(s)                             Plaintiff’s Attorneys /        Tranche
                             Number                                                       Firms
23.   Noorzaie v.            1:21-cv-21316-CMA   Robinhood Financial LLC                  IBRAHIM AHMED LAW              Robinhood
      Robinhood Financial                        Robinhood Securities, LLC                GROUP, P.C.
      LLC, et al.                                Robinhood Markets, Inc.                  Ibrahim Ahmed
                                                                                          Fayyaz Ahmed
                                                                                          i.ahmed@ibrahimalaw.com
                                                                                          f.hamed@ibrahimalaw.com
                                                                                          4105 US-1 South, Suite 2
                                                                                          Monmouth Junction, NJ 08852
                                                                                          609-235-7820

24.   Cheng, et al. v.       1:21-cv-21318-CMA   1. Ally Financial Inc.                   JOSEPH SAVERI LAW FIRM,        Antitrust,
      Ally Financial Inc.,                       2. Alpaca Securities, LLC                LLP                            Robinhood,
      et al.                                     3. Cash App Investing LLC                Joseph R. Saveri               Other
                                                 4. Square Inc.                           Steven Noel Williams           Broker
                                                 5. Dough LLC                             Christopher K.L Young
                                                 6. Morgan Stanley Smith Barney LLC       Anupama Reddy
                                                 7. E*Trade Securities LLC                jsaveri@saverilawfirm.com
                                                 8. E*Trade Financial Corp                swilliams@saverilawfirm.com
                                                 9. E*Trade Financial Holdings, LLC       cyoung@saverilawfirm.com
                                                 10. eToro USA Securities, Inc.           areddy@saverilawfirm.com
                                                 11. Freetrade, Ltd.
                                                 12. Interactive Brokers, LLC             601 California Street
                                                 13. M1 Finance, LLC                      Suite 1000
                                                 14. Open to the Public Investing, Inc.   San Francisco, CA 94108
                                                 15. Robinhood Financial LLC              415-500-6800
                                                 16. Robinhood Markets, Inc.
                                                 17. Robinhood Securities, LLC
                                                 18. IG Group Holdings PLC
                                                 19. Tastyworks, Inc.
                                                 20. TD Ameritrade, Inc.
                                                 21. The Charles Schwab Corporation
                                                 22. Charles Schwab & Co., Inc.
                                                 23. FF Trade Republic Growth, LLC
                                                 24. Trading 212 Ltd.
                                                 25. Trading 212 UK Ltd.
                                                 26. Webull Financial, LLC
                                                 27. Fumi Holdings, Inc.
                                                 28. Stash Financial, Inc.
                                                 29. Barclays Bank PLC
                                                 30. Citadel Enterprise Americas, LLC
                                                 31. Citadel Securities, LLC
                                                 32. Melvin Capital Management, LP
                                                 33. Sequoia Capital Operations LLC
                                                 34. Apex Clearing Corporation
                                                 35. The Depository Trust & Clearing
                                                 Corporation


25.   Nelson, et al v.       1:21-cv-21333-CMA   Robinhood Financial LLC                  DEREK SMITH LAW                Robinhood
      Robinhood Financial                        Robinhood Securities, LLC                GROUP, PLLC
      LLC, et al.                                Robinhood Markets, Inc                   Alexander Gabriel Cabeceiras
                                                                                          alexc@dereksmithlaw.com
                                                                                          Seamus Barrett
                                                                                          sbarrett@spbarrettlaw.com
                                                                                          One Penn Plaza
                                                                                          Suite 4905
                                                                                          New York, NY 10119
                                                                                          212-587-0670


                                                              7
 Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 8 of 18

                                     Short Squeeze MDL 2989 Case List
                                       Updated for June 2, 2021 Filing

      Case Name               SD FL Case          Defendant(s)                             Plaintiff’s Attorneys /          Tranche
                              Number                                                       Firms
                                                                                           Caroline Hope Miller
                                                                                           caroline@dereksmithlaw.com
                                                                                           701 Brickell Ave, Suite 1310
                                                                                           305-946-1884
                                                                                           Miami, FL 33131

26.   Williams v.             1:21-cv-21335-CMA   Webull Financial, LLC                    SIRI & GLIMSTAD LLP              Other
      Webull Financial, LLC                                                                Elizabeth Ann Brehm              Broker
                                                                                           Rachel Meese
                                                                                           Aaron Siri
                                                                                           Mason Barney
                                                                                           ebrehm@sirillp.com
                                                                                           rmeese@sirillp.com
                                                                                           aaron@sirillp.com
                                                                                           mbarney@sirillp.com
                                                                                           200 Park Avenue, 17th Floor
                                                                                           New York, NY 10166
                                                                                           212-532-1091

27.   Ross et al. v.          1:21-cv-21338-CMA   1. Ally Financial, Inc.                  MCDONALD WORLEY, P.C.            Antitrust,
      Ally Financial Inc.,                        2. Alpaca Securities, LLC                Gabriel Amin Assaad              Robinhood,
      et al.                                      3. Cash App Investing LLC                Matthew Yezierski                Other
                                                  4. Square, LLC                           McDonald Worley                  Brokers
                                                  5. Dough LLC                             gassaad@mcdonaldworley.com
                                                  6. Morgan Stanley Smith Barney, LLC      matt@mcdonaldworley.com
                                                  7. E*Trade Securities LLC                don@mcdonaldworley.com
                                                  8. E*Trade Financial Corp                1770 St. James Place Suite 100
                                                  9. E*Trade Financial Holdings, LLC       Houston, TX 77056
                                                  10. eToro USA Securities, Inc.           713-523-5500
                                                  11. Free Freetrade, Ltd.
                                                  12. Interactive Brokers, LLC             FARRAR BALL LLP
                                                  13. M1 Finance, LLC                      William Rey Ogden
                                                  14. Open to the Public Investing, Inc.   bill@fbtrial.com
                                                  15. Robinhood Financial LLC              1117 Herkimer Street
                                                  16. Robinhood Markets, Inc.              Houston, TX 77008
                                                  17. Robinhood Securities, LLC            713-221-8300
                                                  18. IG Group Holdings PLC
                                                  19. Tastyworks, Inc.
                                                  20. TD Ameritrade, Inc.
                                                  21. The Charles Schwab Corporation
                                                  22. Charles Schwab & Co., Inc.
                                                  23. FF Trade Republic Growth, LLC
                                                  24. Trading 212 Ltd.
                                                  25. Trading 212 UK Ltd.
                                                  26. Webull Financial, LLC
                                                  27. Fumi Holdings, Inc.
                                                  28. Stash Financial, Inc.
                                                  29. Barclays Bank PLC
                                                  30. Citadel Enterprise Americas, LLC
                                                  31. Citadel Securities, LLC
                                                  32. D1 Capital Partners, L.P.
                                                  33. Melvin Capital Management, LP
                                                  34. Maplelane Capital, LLC
                                                  35. Point72 Asset Management, L.P.
                                                  36. Sequoia Capital Operations LLC
                                                  37. Apex Clearing Corporation
                                                  38. The Depository Trust & Clearing
                                                  Corporation


                                                               8
 Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 9 of 18

                                   Short Squeeze MDL 2989 Case List
                                     Updated for June 2, 2021 Filing

      Case Name             SD FL Case          Defendant(s)                           Plaintiff’s Attorneys /      Tranche
                            Number                                                     Firms



28.   Curiel-Ruth v.        1:21-cv-21340-CMA   1. Robinhood Financial LLC             GROSSMAN ROTH YAFFA          Antitrust,
      Robinhood Financial                       2. Robinhood Securities, LLC           COHEN, P.A.                  Robinhood,
      LLC, et al.                               3. Robinhood Markets, Inc.             Rachel Wagner Furst          Other
                                                4. The Charles Schwab Corporation      rwf@grossmanroth.com         Broker
                                                5. Charles Schwab & Co., Inc.          2525 Ponce de Leon Blvd.
                                                6. TD Ameritrade, Inc.                 Ste 1150
                                                7. Webull Financial, LLC               Coral Gables, FL 33134
                                                8. E*Trade Financial Corp              305-442-8666
                                                9. Interactive Brokers, LLC
                                                10. Citadel Enterprise Americas, LLC
                                                11. Melvin Capital Management, LP
29.   Feeney, et al. v.     1:21-cv-21341-CMA   Robinhood Financial LLC                MIGLIACCIO & RATHOD          Robinhood
      Robinhood Financial                       Robinhood Securities, LLC              LLP
      LLC, et al.                               Robinhood Markets, Inc.                Jason Rathod
                                                                                       Nicholas Migliaccio
                                                                                       jrathod@classlawdc.com
                                                                                       nmigliaccio@classlawdc.com
                                                                                       412 H. Street, N.E.
                                                                                       Suite 302
                                                                                       Washington, DC 20002
                                                                                       202-470-3520

                                                                                       Selin Demir
                                                                                       sdemir@classlawdc.com
                                                                                       639 N Broadway
                                                                                       Apt. 513
                                                                                       Los Angeles, CA 90012
                                                                                       301-412-0299

30.   Krumenacker v.        1:21-cv-21343-CMA   1. Robinhood Financial LLC             BURSOR & FISHER, P.A.        Securities,
      Robinhood Financial                       2. Robinhood Securities, LLC           Andrew Obergfell             Robinhood,
      LLC, et al.                               3. Robinhood Markets, Inc.             aobergfell@bursor.com        Other
                                                4. Charles Schwab & Co., Inc.          888 Seventh Avenue           Broker
                                                                                       New York, NY 10019
                                                                                       646-837-7150

                                                                                       Lawrence Timothy Fisher
                                                                                       ltfisher@bursor.com
                                                                                       1990 N. California Blvd.
                                                                                       Suite 940
                                                                                       Walnut Creek, CA 94596
                                                                                       925-300-4455

31.   Moody, et al. v.      1:21-cv-21349-CMA   1. Robinhood Financial LLC             ANASTOPOULO LAW FIRM         Robinhood
      Robinhood Financial                       2. Robinhood Securities, LLC           Roy T. Willey, IV
      LLC, et al.                               3. Robinhood Markets, Inc.             Eric M. Poulin
                                                4. Citadel Securities, LLC             Blake Abbott
                                                5. Citadel Enterprise Americas, LLC    roy@akimlawfirm.com
                                                                                       eric@akimlawfirm.com
                                                                                       blake@akimlawfirm.com
                                                                                       32 Ann Street
                                                                                       Charleston, SC 29403
                                                                                       843-614-8888




                                                             9
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 10 of
                                            18
                        Short Squeeze MDL 2989 Case List
                          Updated for June 2, 2021 Filing

      Case Name             SD FL Case          Defendant(s)                          Plaintiff’s Attorneys /          Tranche
                            Number                                                    Firms
32.   Ng et al. v.          1:21-cv-21350-CMA   Robinhood Financial LLC               REICH & BINSTOCK LLP             Robinhood
      Robinhood Financial                       Robinhood Securities, LLC             Dennis C. Reich
      LLC, et al.                               Robinhood Markets, Inc.               Shreedhar R. Patel
                                                                                      Robert Binstock
                                                                                      dreich@reichandbinstock.com
                                                                                      spatel@reichandbinstock.com
                                                                                      bbinstock@reichandbinstock.com
                                                                                      4265 San Felipe, Ste. 1000
                                                                                      Houston, TX 77027
                                                                                      713-622-7271

33.   Lavin v.              1:21-cv-21351-CMA   1. Robinhood Financial, LLC           ROBERTS TATE LLC                 Antitrust,
      Robinhood Financial                       2. Robinhood Securities, LLC          Lena Marguerite Mirilovic        Robinhood
      LLC, et al.                               3. Robinhood Markets, Inc.            Parker James Lavin
                                                4. Citadel Securities, LLC            lmirilovic@robertstate.com
                                                5. Citadel Enterprise Americas, LLC   plavin@robertstate.com
                                                6. Melvin Capital Management, LP      2487 Demere Rd., Suite 400
                                                                                      St. Simons Island, GA 32802
                                                                                      912-638-5200
34.   Minnick v.            1:21-cv-21353-CMA   Robinhood Financial LLC               DEREK SMITH LAW                  Robinhood
      Robinhood Financial                       Robinhood Securities, LLC             GROUP, PLLC
      LLC, et al.                               Robinhood Markets, Inc.               Nathaniel N. Peckham
                                                                                      nathaniel@dereksmithlaw.com
                                                                                      1835 Market Street, Suite 2950
                                                                                      Philadelphia, PA 19103
                                                                                      215-391-4790

                                                                                      Alexander Gabriel Cabeceiras
                                                                                      alexc@dereksmithlaw.com
                                                                                      One Penn Plaza, Suite 4905
                                                                                      New York, NY 10119
                                                                                      212-587-0670

35.   Ziegler v.            1:21-cv-21359-CMA   Robinhood Financial LLC               DEREK SMITH LAW                  Robinhood
      Robinhood Financial                       Robinhood Securities, LLC             GROUP, PLLC
      LLC, et al.                               Robinhood Markets, Inc.               Alexander Cabeceiras
                                                                                      alexc@dereksmithlaw.com
                                                                                      1 Penn Plaza, Suite 49th Floor
                                                                                      New York, NY 10011
                                                                                      212-587-0670
36.   Fresa v.              1:21-cv-21367-CMA   Robinhood Financial LLC               LAW OFFICES OF STEPHEN           Robinhood
      Robinhood Financial                       Robinhood Securities, LLC             J. CARRIERO
      LLC, et al.                               Robinhood Markets, Inc.               Stephan E. Seeger
                                                                                      sseeger@lawfirmsjc.com
                                                                                      810 Bedford Street, Suite #3
                                                                                      Stamford, CT 06901
                                                                                      203-325-4338




                                                            10
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 11 of
                                            18
                        Short Squeeze MDL 2989 Case List
                          Updated for June 2, 2021 Filing

       Case Name             SD FL Case          Defendant(s)                        Plaintiff’s Attorneys /            Tranche
                             Number                                                  Firms
37.    Wieg v.               1:21-cv-21378-CMA   Robinhood Financial LLC             DEREK SMITH LAW                    Robinhood
       Robinhood Financial                       Robinhood Securities, LLC           GROUP, PLLC
       LLC, et al.                               Robinhood Markets, Inc.             Abraham Melamed
                                                                                     Alexander Cabeceiras
                                                                                     Ishan Dave
                                                                                     abe@dereksmithlaw.com
                                                                                     alexc@dereksmithlaw.com
                                                                                     Ishan@dereksmithlaw.com
                                                                                     633 West 5th Street Suite 3250
                                                                                     Los Angeles, CA 90071
                                                                                     310-602-6050
38.    Quat, et al. v.       1:21-cv-21404-CMA   Robinhood Financial LLC             BURSOR & FISHER, P.A.              Securities
      Robinhood Financial                        Robinhood Securities, LLC           Sarah N. Westcot
      LLC, et al.                                Robinhood Markets, Inc.             swestcot@bursor.com
                                                                                     701 Brickell Ave, Suite 1420
                                                                                     Miami, FL 33131

                                                                                     Andrew Obergfell
                                                                                     aobergfell@bursor.com
                                                                                     888 Seventh Avenue
                                                                                     New York, NY 10019
                                                                                     646-837-7150

39.    Kelley, et al. v.     1:21-cv-21428-CMA   1. Robinhood Financial LLC          THRASH LAW FIRM, P.A.              Antitrust,
       Robinhood Financial                       2. Robinhood Securities, LLC        Tom Thrash                         Robinhood,
       LLC, et al.                               3. Robinhood Markets, Inc.          William Crowder                    Other
                                                 4. TD Ameritrade, Inc.              tomthrash@sbcglobal.net            Broker
                                                 5. E*Trade Financial Corp           willcrowder@thrashlawfirmpa.com
                                                                                     1101 Garland St.
                                                                                     Little Rock, AR 72201
                                                                                     501-374-1058
40.    Daniluk v.            1:21-cv-21430-CMA   1. Robinhood Financial LLC          GREEN & NOBLIN, P.C.               Antitrust,
       Robinhood Financial                       2. Robinhood Securities, LLC        Robert S. Green                    Robinhood
       LLC, et al.                               3. Robinhood Markets, Inc.          Evan Sumer
                                                 4. Citadel LLC                      rsg@classcounsel.com
                                                                                     ems@classcounsel.com
                                                                                     2200 Larkspur Landing Cir., #101
                                                 Voluntary Dismissal Point72 Asset   Larkspur, CA 94939
                                                 Management, L.P. (2/15/21)          415-477-6700

                                                                                     MARSHALL LAW FIRM
                                                                                     Charles Marshall
                                                                                     cdm@marshall-law-firm.com
                                                                                     2121 Northern California Blvd.
                                                                                     Suite 290
                                                                                     Walnut Creek, CA 94596
41.    Saliba v.             1:21-cv-21432-CMA   Robinhood Financial LLC             MCCATHERN, SHOKOUHI,               Robinhood
       Robinhood Financial                       Robinhood Securities, LLC           EVANS, GRINKE
       LLC, et al.                               Robinhood Markets, Inc.             Evan Selik
                                                 Robinhood Crypto, LLC               Christine C. Zaouk
                                                                                     eselik@mccathernlaw.com
                                                                                     czaouk@mccathernlaw.com
                                                                                     523 W Sixth Street
                                                                                     Suite 830
                                                                                     Los Angeles, CA 90014
                                                                                     213-225-6150




                                                             11
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 12 of
                                            18
                        Short Squeeze MDL 2989 Case List
                          Updated for June 2, 2021 Filing

      Case Name              SD FL Case          Defendant(s)                             Plaintiff’s Attorneys /        Tranche
                             Number                                                       Firms
42.   Clapp v.               1:21-cv-21441-CMA   1. Ally Financial, Inc.                  EDELSON LECHTZIN LLP           Antitrust,
      Ally Financial Inc.,                       2. Alpaca Securities, LLC                Marc H. Edelson                Robinhood,
      et al.                                     3. Cash App Investing LLC                Eric Lechtzin                  Other
                                                 4. Square, LLC                           medelson@edelson-law.com       Broker
                                                 5. Dough LLC                             elechtzin@edelson-law.com
                                                 6. Morgan Stanley Smith Barney, LLC      3 Terry Drive, Ste 205
                                                 7. E*Trade Securities LLC                Newtown, PA 18940
                                                 8. E*Trade Financial Corp                844-696-7492
                                                 9. E*Trade Financial Holdings, LLC
                                                 10. eToro USA Securities, Inc.
                                                 11. Freetrade, Ltd.
                                                 12. Interactive Brokers, LLC             GRABAR LAW OFFICE
                                                 13. M1 Finance, LLC                      Joshua H. Grabar
                                                 14. Open to the Public Investing, Inc.   jgrabar@grabarlaw.com
                                                 15. Robinhood Financial LLC              One Liberty Place
                                                 16. Robinhood Markets, Inc.              1650 Market Street
                                                 17. Robinhood Securities, LLC            Suite 3600
                                                 18. IG Group Holdings PLC                Philadelphia, PA 19103
                                                 19. Tastyworks, Inc.                     267-507-6085
                                                 20. TD Ameritrade, Inc.
                                                 21. The Charles Schwab Corporation
                                                 22. Charles Schwab & Co., Inc.
                                                 23. FF Trade Republic Growth, LLC
                                                 24. Trading 212 Ltd.
                                                 25. Trading 212 UK Ltd.
                                                 26. Webull Financial, LLC
                                                 27. Fumi Holdings, Inc.
                                                 28. Stash Financial, Inc.
                                                 29. Barclays Bank PLC
                                                 30. Citadel Enterprise Americas, LLC
                                                 31. Citadel Securities, LLC
                                                 32. Melvin Capital Management, LP
                                                 33. Sequoia Capital Operations LLC
                                                 34. Apex Clearing Corporation
                                                 35. The Depository Trust & Clearing
                                                 Corporation
43.   Lybrook, et al. v.     1:21-cv-21442-CMA   Robinhood Financial LLC                  KELLER ROHRBACK LAW            Robinhood
      Robinhood Financial                        Robinhood Securities, LLC                OFFICES LLP
      LLC, et al.                                Robinhood Markets, Inc.                  Ryan McDevitt
                                                                                          Gretchen Freeman Cappio
                                                                                          Maxwell Goins
                                                                                          Jeffrey Lewis
                                                                                          Rachel Morowitz
                                                                                          rmcdevitt@kellerrohrback.com
                                                                                          gcappio@kellerrohrback.com
                                                                                          mgoins@kellerrohrback.com
                                                                                          jlewis@kellerrohrback.com
                                                                                          rmorowitz@kellerrohrback.com
                                                                                          1201 Third Avenue
                                                                                          Suite 3200
                                                                                          Seattle, WA 98101
                                                                                          206-623-1900

                                                                                          SAUDER SCHELKOPF LLC
                                                                                          Joseph G. Sauder
                                                                                          Joseph B. Kenney
                                                                                          Sonjay Singh
                                                                                          jgs@sstriallawyers.com
                                                                                          jbk@sstriallawyers.com

                                                             12
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 13 of
                                            18
                        Short Squeeze MDL 2989 Case List
                          Updated for June 2, 2021 Filing

      Case Name             SD FL Case          Defendant(s)                Plaintiff’s Attorneys /            Tranche
                            Number                                          Firms
                                                                            scs@sstriallawyers.com
                                                                            1109 Lancaster Avenue
                                                                            Berwyn, PA 19312
                                                                            888-711-9975




44.   Petrosyan v.          1:21-cv-21444-CMA   Robinhood Financial LLC     LOCKRIDGE GRINDAL                  Robinhood
      Robinhood Financial                       Robinhood Securities, LLC   NAUEN P.L.L.P.
      LLC, et al.                               Robinhood Markets, Inc.     Robert K. Shelquist
                                                                            Karen Hanson Riebel
                                                                            Rebecca A. Peterson
                                                                            Stephen M. Owen
                                                                            rkshelquist@locklaw.com
                                                                            khriebel@locklaw.com
                                                                            rapeterson@locklaw.com
                                                                            smowen@locklaw.com
                                                                            100 Washington Avenue S.
                                                                            Suite 2200
                                                                            Minneapolis, MN 55401
                                                                            612-339-6900
45.   Zelewski, et al. v.   1:21-cv-21445-CMA   Robinhood Financial LLC     MATTLAW                            Robinhood
      Robinhood Financial                       Robinhood Securities, LLC   Matthew Powell
      LLC, et al.                               Robinhood Markets, Inc.     matt@mattlaw.com
                                                                            304 S Plant Ave
                                                                            Tampa, FL 33606
                                                                            813-222-2222

                                                                            DARIO DIAZ LAW
                                                                            Dario Diaz
                                                                            dariofed@dariodiazlaw.com
                                                                            1101 N Armenia Ave
                                                                            Tampa, FL 33607
                                                                            813-259-1017
46.   Milhouse v.           1:21-cv-21446-CMA   Robinhood Financial LLC     EDELSON PC                         Robinhood
      Robinhood Financial                       Robinhood Securities, LLC   Eve-Lynn Rapp
      LLC, et al.                               Robinhood Markets, Inc.     erapp@edelson.com
                                                                            2101 Pearl Street
                                                                            Boulder, CO 80302
                                                                            720-741-0076

                                                                            Eviealle Dawkins
                                                                            edawkins@edelson.com
                                                                            350 North LaSalle Street
                                                                            14th Floor
                                                                            Chicago, Illinois 60654
                                                                            312-589-6370

                                                                            Lily Hough
                                                                            Christopher Dore
                                                                            lhough@edelson.com
                                                                            cdore@edelson.com
                                                                            150 California Street 18th Floor
                                                                            San Francisco, CA 94111
                                                                            415-212-9300

                                                           13
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 14 of
                                            18
                        Short Squeeze MDL 2989 Case List
                          Updated for June 2, 2021 Filing

      Case Name              SD FL Case          Defendant(s)                             Plaintiff’s Attorneys /        Tranche
                             Number                                                       Firms
47.   Odeh v.                1:21-cv-21447-CMA   1. TD Ameritrade, Inc.                   LOFTUS & EISENBERG,            Other
      TD Ameritrade, Inc.                                                                 LTD.                           Broker
                                                 Respondents in Discovery                 Alexander N. Loftus
                                                                                          David Eisenberg
                                                 2. Citadel Securities Americas, LLC      alex@loftusandeisenberg.com
                                                 3. Citadel Enterprise Americas, LLC      david@loftusandeisenberg.com
                                                 4. Citadel Execution Services, Inc.      161 N. Clark St. 16th Floor
                                                                                          Chicago, IL 60601
                                                                                          312-899-6625
48.   Shaeffer v.            1:21-cv-21450-CMA   TD Ameritrade, Inc.                      DOMINA LAW GROUP               Other
      TD Ameritrade, Inc.                                                                 David A. Domina                Broker
                                                                                          ddomina@dominalaw.com
                                                                                          dad@dominalaw.com
                                                                                          2425 South 144th Street
                                                                                          Omaha, NE 68144
                                                                                          402-858-9212

                                                                                          EVANGELISTA WORLEY,
                                                                                          LLC
                                                                                          Stuart J. Guber
                                                                                          David Worley
                                                                                          James Evangelista
                                                                                          Kristi McGregor
                                                                                          Leslie Toran
                                                                                          stuart@ewlawllc.com
                                                                                          david@ewlawllc.com
                                                                                          jim@ewlawllc.com
                                                                                          kristi@ewlawllc.com
                                                                                          leslie@ewlawllc.com
                                                                                          500 Sugar Mill Road, Bldg. A
                                                                                          Suite 245
                                                                                          Atlanta, GA 30350
                                                                                          404-963-8481

49.   Dechirico, et al. v.   1:21-cv-21451-CMA   1. Ally Financial, Inc.                  HACH ROSE SCHIRRIPA &          Antitrust,
      Ally Financial Inc.,                       2. Alpaca Securities, LLC                CHEVERIE LLP                   Robinhood,
      et al.                                     3. Cash App Investing LLC                Frank Schirripa                Other
                                                 4. Square, LLC                           Eugene Zaydfudim               Broker
                                                 5. Morgan Stanley Smith Barney, LLC      Kathryn Hettler
                                                 6. E*Trade Securities LLC                Daniel Rehns
                                                 7. E*Trade Financial Corp                FSchirripa@hrsclaw.com
                                                 8. E*Trade Financial Holdings, LLC       ezaydfudim@hrsclaw.com
                                                                                          khettler@hrsclaw.com
                                                 eToro USA Securities, Inc.               drehns@hrsclaw.com
                                                 TERMINATED 2/24/2021                     112 Madison Ave
                                                                                          New York, NY 10016
                                                 9. Freetrade, Ltd.                       212-213-8311
                                                 10. Interactive Brokers, LLC
                                                 11. M1 Finance, LLC
                                                 12. Open to the Public Investing, Inc.
                                                 13. Robinhood Financial LLC
                                                 14. Robinhood Markets, Inc.
                                                 15. Robinhood Securities, LLC
                                                 16. IG Group Holdings PLC
                                                 17. Tastyworks, Inc.
                                                 18. TD Ameritrade, Inc.
                                                 19. The Charles Schwab Corporation
                                                 20. Charles Schwab & Co., Inc
                                                 21. FF Trade Republic Growth, LLC

                                                              14
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 15 of
                                            18
                        Short Squeeze MDL 2989 Case List
                          Updated for June 2, 2021 Filing

      Case Name                SD FL Case          Defendant(s)                             Plaintiff’s Attorneys /         Tranche
                               Number                                                       Firms
                                                   22. Trading 212 Ltd.
                                                   23. Trading 212 UK Ltd.
                                                   24. Webull Financial, LLC
                                                   25. Fumi Holdings, Inc.
                                                   26. Stash Financial, Inc.
                                                   27. Barclays Bank PLC
                                                   28. Citadel Enterprise Americas, LLC
                                                   29. Citadel Securities, LLC
                                                   30. Melvin Capital Management, LP
                                                   31. Sequoia Capital Operations LLC
                                                   32. Apex Clearing Corporation
                                                   33. The Depository Trust & Clearing
                                                       Corporation
50.   Norvell, et al. v.       1:21-cv-21453-CMA   Robinhood Markets, Inc                   OLSENDAINES                     Robinhood
      Robinhood Markets, Inc                                                                Michael Fuller
                                                                                            michael@underdoglawyer.com
                                                                                            US Bancorp Tower
                                                                                            111 SW 5th Ave., Suite 3150
                                                                                            Portland, OR 97204
                                                                                            503-222-2000

51.   Fox, et al. v.           1:21-cv-21478-CMA   1. Ally Financial Inc.                   GUSTAFSON GLUEK PLLC            Antitrust,
      Ally Financial, Inc.,                        2. Alpaca Securities, LLC                Daniel Gustafson                Robinhood,
      et al.                                       3. Cash App Investing LLC                David Goodwin                   Other
                                                   4. Square, LLC                           Daniel Hedlund                  Broker
                                                   5. Dough LLC                             Kaitlyn Denis
                                                   6. Morgan Stanley Smith Barney, LLC      dgustafson@gustafsongluek.com
                                                   7. E*Trade Securities LLC                dgoodwin@gustafsongluek.com
                                                   8. E*Trade Financial Corp                dhedlund@gustafsongluek.com
                                                   9. E*Trade Financial Holdings, LLC       kdennis@gustafsongluek.com
                                                   10. eToro USA Securities, Inc.           120 S. 6th St.,
                                                   11. Freetrade, Ltd.                      Minneapolis, MN, 55402
                                                   12. Interactive Brokers, LLC             612-333-8844
                                                   13. M1 Finance, LLC
                                                   14. Open to the Public Investing, Inc.   SCOTT HIRSCH LAW
                                                   15. Robinhood Financial LLC              GROUP
                                                   16. Robinhood Markets, Inc.              Scott Hirsch
                                                   17. Robinhood Securities, LLC            scott@scotthirschlawgroup.com
                                                   18. IG Group Holdings PLC                6810 N. State Road 7
                                                   19. Tastyworks, Inc.                     Coconut Creek, FL 33073
                                                   20. TD Ameritrade, Inc.                  561-569-7062
                                                   21. The Charles Schwab Corporation
                                                   22. Charles Schwab & Co., Inc.
                                                   23. FF Trade Republic Growth, LLC
                                                   24. Trading 212 Ltd.
                                                   25. Trading 212 UK Ltd.
                                                   26. Webull Financial, LLC
                                                   27. Fumi Holdings, Inc.
                                                   28. Stash Financial, Inc.
                                                   29. Barclays Bank PLC
                                                   30. Citadel Enterprise Americas, LLC
                                                   31. Citadel Securities, LLC
                                                   32. Melvin Capital Management, LP
                                                   33. Sequoia Capital Operations LLC
                                                   34. Apex Clearing Corporation
                                                   35. The Depository Trust & Clearing
                                                   Corporation




                                                               15
  Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 16 of
                                            18
                        Short Squeeze MDL 2989 Case List
                          Updated for June 2, 2021 Filing

      Case Name             SD FL Case          Defendant(s)                             Plaintiff’s Attorneys /             Tranche
                            Number                                                       Firms
52.   Memic et al. v.       1:21-cv-21479-CMA   Robinhood Financial LLC                  D. MILLER & ASSOCIATES,             Robinhood
      Robinhood Financial                       Robinhood Securities, LLC                PLLC
      LLC, et al.                               Robinhood Markets, Inc.                  Anuj Kapur
                                                                                         Andy Rubenstein
                                                                                         anuj@dmillerlaw.com
                                                                                         andy@dmillerlaw.com
                                                                                         2610 W. Sam Houston Parkway
                                                                                         Suite 200
                                                                                         Houston, TX 77042
                                                                                         713-850-8600

                                                                                         Napoli Shkolnik PLLC
                                                                                         Nicholas R. Farnolo
                                                                                         nfarnolo@napolilaw.com
                                                                                         400 Broadhollow Road
                                                                                         Melville, NY 11747
                                                                                         212-397-1000

53.   Best, et al. v.       1:21-cv-21534-CMA   Robinhood Financial LLC                  GUCOVSCHI LAW PLLC                  Securities,
      Robinhood Financial                       Robinhood Securities, LLC                Adrian Gucovschi                    Robinhood
      LLC, et al.                               Robinhood Markets, Inc.                  adrian@gucovschi-law.com
                                                                                         630 Fifth Avenue, Suite 2000
                                                                                         New York City, NY 10111
                                                                                         212-884-4230

54.   Oberlin v.            1:21-cv-21600-CMA   TD Ameritrade, Inc.                      SAFIRSTEIN METCALF LLP              Other
      TD Ameritrade, Inc                                                                 Peter Safirstein                    Broker
                                                                                         Elizabeth S. Metcalf
                                                                                         psafirstein@safirsteinmetcalf.com
                                                                                         emetcalf@safirsteinmetcalf.com
                                                                                         1345 Avenue of the Americas
                                                                                         2nd Floor
                                                                                         New York, NY 10105
                                                                                         212-201-5845

                                                                                         KANTROWITZ,
                                                                                         GOLDHAMER &
                                                                                         GRAIFMAN, P.C.
                                                                                         Gary S. Graifman, Esq.
                                                                                         Jay I. Brody, Esq.
                                                                                         ggraifman@kgglaw.com
                                                                                         jbrody@kgglaw.com
                                                                                         135 Chestnut Ridge Road
                                                                                         Montvale, NJ 07645
                                                                                         201-391-7000

55.   Eisen v.              1:21-cv-21665-CMA   Apex Clearing Corporation; Interactive   GUCOVSCHI LAW PLLC                  Securities
      Apex Clearing                             Brokers, LLC                             Adrian Gucovschi
      Corporation,                                                                       adrian@gucovschi-law.com
      et al.                                                                             630 Fifth Avenue, Suite 2000
                                                                                         New York City, NY 10111
                                                                                         212-884-4230




                                                            16
Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 17 of
                                          18
                      Short Squeeze MDL 2989 Case List
                        Updated for June 2, 2021 Filing

 Case Name                SD FL Case              Defendant(s)                             Plaintiff’s Attorneys /            Tranche
                          Number                                                           Firms
 OTHER                    NON-MDL/OTHER
                          CASES
 Thompson v.              CAC/2:21-cv-02230       Robinhood Financial LLC                  KIESEL LAW LLP                     Robinhood
 Robinhood Financial      3/11/2021                                                        Paul R. Kiesel
 LLC                                                                                       Jeffrey A. Koncius
                          Mot.to Remand to                                                 Cherisse Heidi Alcantara Cleofe
                          LA Superior Court;                                               Jessica Mendez
                          Objection to Transfer                                            kiesel@kiesel.law
                          to MDL                                                           koncius@kiesel.law
                                                                                           cleofe@kiesel.law
                                                                                           jmendez@kiesel.law
                                                                                           8648 Wilshire Boulevard
                                                                                           Beverly Hills, CA 90211
                                                                                           310-854-4444

                                                                                           RICHARD C. DALTON LLC
                                                                                           Richard Dalton
                                                                                           rick@rickdaltonlaw.com
                                                                                           1343 West Causeway Approach
                                                                                           Mandeville, LA 70471
                                                                                           985-778-2215

                                                                                           MARKUN ZUSMAN
                                                                                           FRENIERE COMPTON LLP
                                                                                           David S. Markun
                                                                                           dmarkun@mzclaw.com
                                                                                           17383 W. Sunset Blvd.-Suite
                                                                                           A380
                                                                                           Pacific Palisades, CA 90272
                                                                                           310-454-5900

                                                                                           Edward S. Zusman
                                                                                           ezusman@mzclaw.com
                                                                                           465 California Street, Suite 401
                                                                                           San Francisco, CA 94104
                                                                                           415-438-4515

 D’agostino v. Ally       SDFL/1:21-cv-           1. Ally Financial Inc.                   COLSON HICKS EIDSON                Antitrust,
 Financial Inc., et al.   21458-DPG               2. Alpaca Securities LLC                 Patrick Shanan Montoya             Robinhood,
                                                  3. Cash App Investing LLC                patrick@colson.com                 Other
                                                  4. Square Inc.                           255 Alhambra Circle Penthouse      Broker
                                                  5. Dough LLC                             Coral Gables, FL 33134
                                                  6. Morgan Stanley Smith Barney LLC       305-476-7400
                                                  7. ETrade Securities LLC
                                                  8. ETrade Financial Corporation          LEVIN, SEDRAN & BERMAN
                                                  9. ETrade Financial Holdings, LLC        LLP
                                                  10. eToro USA Securities, Inc.           Austin B. Cohen
                                                  11. Freetrade Ltd.                       ACohen@lfsblaw.com
                                                  12. Interactive Brokers LLC              Daniel C. Levin
                                                  13. M1 Finance LLC                       dlevin@lfsblaw.com
                                                  14. Open To The Public Investing, Inc.   510 Walnut Street, Suite 500
                                                  15. Robinhood Financial LLC              Philadelphia, PA 19106-3697
                                                  16. Robinhood Securities, LLC            215-592-1500
                                                  17. Robinhood Markets, Inc.
                                                  18. IG Group Holdings PLC
                                                  19. Tastyworks, Inc.
                                                  20. TD Ameritrade, Inc.
                                                  21. The Charles Schwab Corporation
                                                  22. Charles Schwab & Co., Inc.

                                                              17
Case 1:21-md-02989-CMA Document 322-1 Entered on FLSD Docket 06/02/2021 Page 18 of
                                          18
                      Short Squeeze MDL 2989 Case List
                        Updated for June 2, 2021 Filing

 Case Name             SD FL Case             Defendant(s)                           Plaintiff’s Attorneys /    Tranche
                       Number                                                        Firms
                                              23. FF Trade Republic Growth, LLC
                                              24. Trading 212 Ltd.
                                              25. Trading 212 UK Ltd.
                                              26. Webull Financial, LLC
                                              27. Fumi Holdings, Inc.
                                              28. Stash Financial, Inc.
                                              29. Citadel Enterprise Americas, LLC
                                              30. Citadel Securities, LLC
                                              31. Melvin Capital Management, LP
                                              32. Sequoia Capital Operations LLC
                                              33. Apex Clearing Corporation
                                              34. The Depository Trust & Clearing
                                              Corporation
 Kadin v.              NYS/1:21-cv-02566      Robinhood Financial LLC                GUCOVSCHI LAW PLLC         Securities,
 Robinhood Financial   3/5/2021               Robinhood Securities, LLC              Adrian Gucovschi           Robinhood
 LLC                                          Robinhood Markets, Inc.                adrian@gucovschi-law.com
                       Voluntary Dismissal,                                          630 Fifth Avenue
                       4/13/2021                                                     Suite 2000
                                                                                     New York City, NY 10111
                                                                                     212-884-4230
 Perri et al v.        FLM/8:21-cv-00234      Robinhood Financial LLC                SHUMAKER, LOOP &           Robinhood
 Robinhood Financial   1/29/2021              Robinhood Securities, LLC              KENDRICK
 LLC                   Voluntary Dismissal,   Robinhood Markets, Inc.                Michael S. Taaffe
                       4/16/21                                                       Brandon M. Taaffe
                                                                                     Jeremy Halpern
                                                                                     Michael Bressan
                                                                                     mtaaffe@shumaker.com
                                                                                     btaaffe@shumaker.com
                                                                                     jhalpern@shumaker.com
                                                                                     mbressan@shumaker.com
                                                                                     240 S Pineapple Avenue
                                                                                     Sarasota, FL 34230
                                                                                     941-364-2720
 Diamond v.            FLM/6:21-cv-00207      Robinhood Financial, LLC               VARNELL AND WARWICK,       Securities,
 Robinhood Financial   1/29/2021              Robinhood Securities, LLC              P.A.                       Antitrust,
 LLC                   1:21-cv-21263          Robinhood Markets, Inc.                Janet Robards Varnell      Robinhood
                                                                                     Brian William Warwick
                       Voluntary Dismissal,                                          Erica Willis
                       4/28/2021                                                     Matthew Peterson
                                                                                     jvarnell@vandwlaw.com
                                                                                     bwarwick@vandwlaw.com
                                                                                     ewillis@vandwlaw.com
                                                                                     mpeterson@vandwlaw.com
                                                                                     1101 E. Cumberland Ave
                                                                                     Suite 201H, #105
                                                                                     Tampa Bay, FL 33062
 Siruk, et al v.       MN/0:21-cv-00415       Robinhood Financial LLC                Petro Siruk                Robinhood
 Robinhood Financial   2/12/2021              Robinhood Securities, LLC              Marina Siruk
 LLC                   1:21-cv-21448-CMA      Robinhood Markets, Inc.                Pro Se
                                                                                     2410 Rollin g Ridge Rd
                       Order of Dismissal                                            Becker, MN 55308
                       re: R/R,                                                      763-262-5046
                       5/4/2021




                                                          18
